Exhibit 10.1

 

EXECUTION COPY

 

SETTLEMENT AGREEMENT

 

This AGREEMENT, dated as of March 22, 2016 (this “Agreement”), is made and
entered into by PICO Holdings, Inc., a California corporation (the “Company”),
and each of the other persons set forth on the signature page hereto (each, an
“Investor” and collectively, the “Investors” or “Investor Group”);

 

WHEREAS, the Investor Group is deemed to beneficially own, collectively, shares
of the common stock of the Company, par value $0.001 per share (the “Common
Stock”) totaling, in the aggregate, 339,881 shares or approximately one and five
tenths of a percent (1.5%) of the Common Stock outstanding as of March 18, 2016;

 

WHEREAS, the Company and the Investor Group have engaged in discussions
regarding the Company’s business, financial performance, and strategic plans;
and

 

WHEREAS, the Company has reached an agreement with the Investor Group with
respect to certain matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.          Withdrawal of Special Meeting Demand and Termination of Related
Solicitation and Other Activities.

 

(a)        Effective immediately, the Investor Group, notwithstanding its
solicitation from shareholders of the Company of consents intended to require
the Company to call a special meeting of shareholders of the Company (a “Special
Meeting”), hereby irrevocably withdraws the consents delivered to the Company on
or about March 17, 2016 and the Investor Group’s request for the Company to call
a Special Meeting, and agrees, on behalf of itself and its respective Related
Persons (as defined herein), not to, alone or in concert with others, take any
action during the Standstill Period (as defined herein) to, directly or
indirectly, request, or cause any person to request, the Company to call a
Special Meeting or to otherwise cause or facilitate (i) any changes in the
composition of the Company’s board of directors (the “Board”), (ii) any
amendments to the Company’s Amended and Restated Bylaws (the “Bylaws”), or (iii)
other changes to the governance of the Company. Notwithstanding the foregoing,
the Investor Group and its respective Related Persons may vote their respective
shares of Common Stock, at the Company’s annual meeting of shareholders or at
any Special Meeting, by proxy, consent, or otherwise, in a manner consistent
with the recommendations made by the Board; provided that the Investor Group and
its respective Related Persons vote or consent solely on the proxy or consent
card or other voting instruction form solicited by or on behalf of the Company.

 

(b)        Effective immediately, the Investor Group hereby irrevocably
terminates all solicitation and other activities related, directly or
indirectly, to the Special

 



EXECUTION COPY

 

Meeting that is referenced in the preliminary proxy statement filed by the
Investor Group with the U.S. Securities and Exchange Commission (“SEC”) on March
16, 2016 (the “Investor Group Special Meeting”), the solicitation of consents to
require the Company to call the Investor Group Special Meeting, or the
solicitation of proxies or voting instruction forms with respect to any director
nominees or proposals to be considered at the Investor Group Special Meeting.

 

(c)        Within one business day from the date hereof, the Investor Group
shall file with the SEC as revised preliminary proxy materials, pursuant to Item
4(b)(6) of Schedule 14A and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and using EDGAR tag PRRN14A, the following disclosure: “On
March 18, 2016, PICO Holdings, Inc., a California corporation (the “Company”),
increased the size of the Board of Directors of the Company (the “Board”) from
seven (7) to nine (9) members and appointed two (2) new independent directors.
Leder Holdings is pleased to see the Company take these actions in connection
with the membership and composition of the Board. Accordingly, pursuant to an
Agreement with the Company, dated as of March 22, 2016 (the “Agreement”), Leder
Holdings, LLC, LH Brokerage, LLC, Leder Holdings Opportunity Fund LLC, and Sean
M. Leder have agreed, among other covenants, to (i) irrevocably withdraw their
request that the Company call a special meeting of shareholders, (ii)
irrevocably withdraw the consents related thereto that had been delivered to the
Company, (iii) irrevocably terminate all related solicitation and other
activities in connection therewith, (iv) not, alone or in concert with others,
take any action during the Standstill Period (as defined in the Agreement) to,
directly or indirectly, request, or cause any person to request, the Company to
call a special meeting of the Company’s shareholders, and (v) abide by other
standstill provisions for the duration of the Standstill Period.”

 

2.          Standstill.

 

(a)        Each Investor agrees that, from the date of this Agreement until the
expiration of the Standstill Period (as defined below), without the prior
written consent of two-thirds of the members of the Board specifically expressed
in a written resolution, neither it nor any of its Related Persons (as defined
herein) nor any other persons acting under the control or direction of any of
the Investors, will, and it will cause each of its Related Persons and such
other persons under its control not to, directly or indirectly, alone or in
concert with others, in any manner:

 

(i)       propose or publicly announce or otherwise disclose an intent to
propose or enter into or agree to enter into, singly or with any other person,
directly or indirectly, (x) any form of business combination or acquisition or
other transaction relating to a material amount of assets or securities of the
Company or any of its subsidiaries, (y) any form of restructuring,
recapitalization or similar transaction with respect to the Company or any of
its subsidiaries or (z) any form of tender or exchange offer for the Common
Stock, whether or not such transaction involves a change of control of the
Company;

2



EXECUTION COPY

 

(ii)      engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies or written
consents with respect to any voting securities of the Company, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Exchange Act, to vote any securities of the Company in
opposition to any recommendation or proposal of the Board;

 

(iii)      acquire, offer or propose to acquire, or agree to acquire, directly
or indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any (A) interests in any of
the Company’s indebtedness, or (B) economic ownership of any Common Stock
(including any rights decoupled from the underlying securities of the Company)
representing in the aggregate (amongst all of the Investors and any Affiliate or
Associate thereof) in excess of 2% of the shares of Common Stock outstanding;

 

(iv)     seek to advise, encourage or influence any person with respect to the
voting of (or execution of a written consent in respect of) or disposition of
any securities of the Company, other than in a manner in accordance with a
recommendation made by the Board;

 

(v)      sell or offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by the Investors to any person or
entity not a (A) party to this Agreement, (B) member of the Board, (C) officer
of the Company, or (D) an Affiliate or Associate of the Investors (any person or
entity not set forth in clauses (A)-(D) shall be referred to as a “Third Party”)
that the Investor knows would result in such Third Party, together with its
Affiliates and Associates, owning, controlling or otherwise having any,
beneficial, economic or other ownership interest representing in the aggregate
in excess of 5.0% of the shares of Common Stock outstanding at such time;

 

(vi)     engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the securities of the Company;

 

(vii)     take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors or to fill any vacancies on the Board, (B) any material
change in the

3



EXECUTION COPY

 

capitalization, stock repurchase programs and practices or dividend policy of
the Company, (C) any other material change in the Company’s management, business
or corporate structure, (D) seeking to have the Company waive or make amendments
or modifications to the Company’s Restated Articles of Incorporation or Bylaws,
or any actions that may impede or facilitate the acquisition of control of the
Company by any person, (E) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange; or (F) causing a class of securities of the Company to become eligible
for termination of registration pursuant to Section 12(g)(4) of the Exchange
Act; provided that, notwithstanding the foregoing, the Investor Group and its
respective Related Persons may vote their respective shares of Common Stock, at
the Company’s annual meeting of shareholders or at any Special Meeting, by
proxy, consent, or otherwise, in a manner consistent with the recommendations
made by the Board; provided that the Investor Group and its respective Related
Persons vote or consent solely on the proxy or consent card or other voting
instruction form solicited by or on behalf of the Company;

 

(viii)    initiate, propose or otherwise “solicit” shareholders of the Company
for the approval of any shareholder proposals (whether pursuant to Rule 14a-8
under the Exchange Act or otherwise);

 

(ix)     communicate with shareholders of the Company or others pursuant to Rule
14a-1(l)(2)(iv) under the Exchange Act;

 

(x)      engage in any course of conduct with the purpose of causing
shareholders of the Company to vote contrary to the recommendation of the Board
on any matter presented to the Company’s shareholders for their vote at any
meeting of the Company’s shareholders;

 

(xi)     otherwise publicly act to seek to control or influence the management,
the Board, or policies of the Company or initiate or take any action to obtain
representation on the Board;

 

(xii)     call or seek to call, or request the call of, alone or in concert with
others, any meeting of shareholders, whether or not such a meeting is permitted
by the Company’s Restated Articles of Incorporation or Bylaws, including, but
not limited to, a “town hall meeting;”

 

(xiii)    acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person; provided, however, that the term “assets” as used in
this Section 2(a)(xiii) does not include the Common Stock of the Company.

 

(xiv)    seek election to the Board or seek to place a representative on the
Board;

4



EXECUTION COPY

 

(xv)    seek the removal of any director from the Board;

 

(xvi)   deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock;

 

(xvii)   seek, or encourage any person, to submit nominations in furtherance of
a “contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors of the Company;

 

(xviii)  form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than the Investor Group); provided, however, that nothing herein
shall limit the ability of an Affiliate of the Investor Group to join the
“group” following the execution of this Agreement, so long as any such Affiliate
agrees to be bound in writing by the terms and conditions of this Agreement and
such Affiliate has notified the Company in writing of the fact that an Investor
has formed a group with any such Affiliate within two (2) business days thereof;

 

(xix)    take any action that would be deemed, pursuant to this Agreement, to be
acting as a “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
with another person relating to any action prohibited by this Section 2,
including, without limitation, changing or influencing the control of the
Company, or in connection with or as a participant in any transaction having
that purpose or effect;

 

(xx)    demand a copy of the Company’s list of shareholders or its other books
and records, whether pursuant to any provisions of the California Corporations
Code or otherwise;

 

(xxi)    commence, encourage, or support any derivative action in the name of
the Company, or any class action against the Company or any of its officers or
directors; provided, however, that for the avoidance of doubt, the foregoing
shall not prevent any Investor from (A) bringing litigation to enforce the
provisions of this Agreement, (B) making counterclaims with respect to any
proceeding initiated by, or on behalf of, the Company against an Investor, or
(C) exercising statutory dissenters, appraisal or similar rights under the
California Corporations Code; provided, further, that the foregoing shall also
not prevent the Investors from responding to or complying with a validly issued
legal process in connection with litigation that it did not initiate, invite,
facilitate or encourage, except as otherwise permitted in this Section
(2)(a)(xxi);

 

(xxii)   disclose publicly or privately, in a manner that could reasonably be
expected to become public any intent, purpose, plan or proposal with respect to
the Board, the Company, its management, policies or affairs, any of its
securities or assets or this Agreement that is inconsistent with the provisions
of this Agreement;

5



EXECUTION COPY

 

(xxiii)  enter into any discussions, negotiations, agreements or understandings
with any person or entity with respect to any of the foregoing, or advise,
assist, knowingly encourage or seek to persuade any person or entity to take any
action or make any statement with respect to any of the foregoing, or otherwise
take or cause any action or make any statement inconsistent with any of the
foregoing;

 

(xxiv)  make any request or submit any proposal to amend the terms of this
Section 2 other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;

 

(xxv)  take any action challenging the validity or enforceability of any of the
provisions of this Section 2 or publicly disclose, or cause or facilitate the
public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 2;

 

(xxvi)  take any action that could reasonably be expected to force the Company
to make any public disclosure with respect to any of the foregoing; or

 

(xxvii) otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

 

(b)       As of the date of this Agreement, none of the Investors, nor any of
their respective Related Persons, are aware of any actions seeking to change the
composition of the Board, the governance or management of the Company or which
actions, if taken by the Investors following the execution of this Agreement,
would violate any of the terms hereof, other than any actions that have been
publicly disclosed as of the date of this Agreement, by any person, and none of
the Investors, nor any of their respective Related Persons, are engaged in any
discussions or negotiations, or have any agreements, arrangements or
understandings, written or oral, formal or informal, whether or not legally
enforceable, with any person with respect to any such actions or the acquisition
of economic ownership of any securities of the Company, and none of the
Investors, nor any of their respective Related Persons, have any actual and
non-public knowledge that any other shareholders of the Company have any present
or future intention of taking any actions, which actions, if taken by the
Investors following the execution of this Agreement, would violate any of the
terms hereof, other than any such actions that have been publicly disclosed as
of the date of this Agreement. The Investors agree to, and shall cause their
respective Related Persons to, refrain from taking any actions during the
Standstill Period to intentionally encourage or facilitate other shareholders of
the Company or any other persons, directly or indirectly, in any of the actions
that if taken by the Investors or any of their respective Related Persons would
violate any of the terms of this Agreement.

6



EXECUTION COPY

 

(c)       As used in this Agreement, the terms “Affiliate” and “Associate” shall
have the respective meanings set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act; the terms “beneficial owner” and “beneficial ownership”
shall have the same meanings as set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act; the terms “economic owner” and “economically own” shall
have the same meanings as “beneficial owner” and “beneficially ownership,”
except that a person will also be deemed to economically own and to be the
economic owner of (i) all shares of Common Stock which such person has the right
to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional, and (ii) all shares of Common Stock in which such
person has any economic interest, including, without limitation, pursuant to a
cash settled call option or other derivative security, contract or instrument in
any way related to the price of shares of Common Stock; the terms “person” or
“persons” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity of any kind or nature;
and the term “Related Person” shall mean, as to any person, any Affiliates or
Associates of such person, and any other person with whom such person or such
person’s Affiliates or Associates is Acting in Concert (as herein defined) or
any Affiliate or Associate of such other person.

 

(d)        For purposes of this Agreement, a person shall be deemed to be
“Acting in Concert” with another person if such person knowingly acts (whether
or not pursuant to an express written or oral agreement, arrangement or
understanding) at any time after the first public announcement of the adoption
of this Agreement, in concert or towards a common goal with such other person,
relating to changing or influencing the composition of the Board, the strategic
direction of the Company, the governance or management of the Company, the sale
or purchase of any assets of the Company, or the transfer of control of the
Company or in connection with or as a participant in any solicitation, campaign,
initiative, negotiations, engagement or transaction, whether intended, proposed,
pending or completed, having that purpose or effect, where (i) each person is
conscious of the other person’s conduct and this awareness is an element in
their decision-making processes, and (ii) at least one additional factor would
support a reasonable inference that such persons intended to act in concert,
which such additional factors may include, without limitation, exchanging
information, attending meetings, conducting discussions, or making or soliciting
invitations to act in concert; provided, that, the additional factor required
shall not include actions by an officer or director of the Company acting solely
in such capacities. A person who is Acting in Concert with another person shall
also be deemed to be Acting in Concert with any third party who such person
knows is also Acting in Concert with such other person.

 

(e)        For purposes of this Agreement, “Standstill Period” shall mean the
period commencing on the date of this Agreement and ending at 11:59 p.m.,
Pacific Time, on the date that is the earlier of (x) ten (10) calendar days
prior to the expiration of the advance notice period for the submission by
shareholders of director nominations for consideration at the Company’s 2018
Annual Meeting of Shareholders (as set forth in the

7



EXECUTION COPY

 

advance notice provisions of the Company’s Bylaws) and (y) one hundred (100)
calendar days prior to the first anniversary of the Company’s 2017 Annual
Meeting of Shareholders.

 

3.       Expenses.

 

(a)        Each of the Company and the Investors shall be responsible for its
own respective fees and expenses incurred in connection with the negotiation,
execution, and effectuation of this Agreement and the transactions contemplated
hereby, including, but not limited to, attorneys’ fees incurred in connection
with the negotiation and execution of this Agreement and all other activities
related to the foregoing; provided, however, that the Company shall pay the
Investor Group a fixed maximum amount of $200,000 (the “Expense Reimbursement
Amount”) as reimbursement for out-of-pocket expenses, including legal fees and
expenses, that the Investor Group actually incurred in connection with the
matters related to seeking consents from shareholders to require the Company to
call the Investor Group Special Meeting, seeking shareholder support for the
proposals the Investors intended to bring before the Investor Group Special
Meeting, seeking proxies from shareholders in favor of such proposals, and the
negotiation and execution of this Agreement. The Expense Reimbursement Amount
shall be paid by the Company to the Investor Group no later than 5:00 p.m.,
Pacific time, on March 24, 2016, via wire transfer in accordance with wire
transfer instructions provided by the Investor Group to the Company, accompanied
by a Form W-9 completed and executed by the Investor Group, no later than 2:00
p.m., Pacific time, on March 23, 2016.

 

(b)        The Investor Group represents and warrants that (i) the Expense
Reimbursement Amount is less than the amount of out-of-pocket expenses,
including legal fees and expenses, that the Investor Group actually incurred in
connection with the matters related to seeking consents from shareholders to
require the Company to call the Investor Group Special Meeting, seeking
shareholder support for the proposals the Investors intended to bring before the
Investor Group Special Meeting, seeking proxies from shareholders in favor of
such proposals, and the negotiation and execution of this Agreement. and (ii)
the expenses that the Investor Group is seeking to be reimbursed for pursuant to
this Section 3 are not, in any manner, dependent on the Company agreeing to any
of the terms of this Agreement, including, but not limited to, this Section 3.

 

4.       Representations and Warranties of the Company. The Company represents
and warrants to the Investors that (a) the Company has the corporate power and
authority to execute the Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any

8



EXECUTION COPY

 

organizational document, or any material agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

 

5.       Representations and Warranties of the Investors. Each Investor, on
behalf of itself, severally represents and warrants to the Company that (a) as
of the date hereof, such Investor beneficially owns, directly or indirectly,
only the number of shares of Common Stock as described opposite its name on
Exhibit A and Exhibit A includes all Affiliates and Associates of any Investors
that own any securities of the Company beneficially or of record and reflects
all shares of Common Stock in which the Investors have any interest or right to
acquire, whether through derivative securities, voting agreements or otherwise,
(b) this Agreement has been duly and validly authorized, executed and delivered
by such Investor, and constitutes a valid and binding obligation and agreement
of such Investor, enforceable against such Investor in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) such Investor has the authority to execute the Agreement on
behalf of itself and the applicable Investor associated with that signatory’s
name, and to bind such Investor to the terms hereof, and (d) the execution,
delivery and performance of this Agreement by such Investor does not and will
not violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to it, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound.

 

6.       Mutual Non-Disparagement.

 

(a)       Each Investor agrees that, until the earlier of (i) the expiration of
the Standstill Period and (ii) any material breach of this Agreement by the
Company (provided that the Company shall have three (3) business days following
written notice from such Investor of material breach to remedy such material
breach if capable of remedy), neither it nor any of its Affiliates or Associates
will, and it will cause each of its Affiliates and Associates not to, directly
or indirectly, publicly make, express, transmit, speak, write, verbalize or
otherwise publicly communicate in any way (or cause, further, assist, solicit,
encourage, support or participate in any of the foregoing), any remark, comment,
message, information, declaration, communication or other statement of any kind
whatsoever, whether verbal or in writing, including, but not limited to,
electronic communications, internet postings, and/or social media postings of
any kind whatsoever, that might reasonably be construed to be derogatory or
critical of, or negative toward, the Company or any of its directors, officers,
Affiliates, Associates, subsidiaries, employees, agents or representatives
(collectively, the “Company Representatives”), or that reveals, discloses,
incorporates, is based upon, discusses, includes or otherwise involves any
confidential or proprietary information of the Company or its subsidiaries or
Affiliates or Associates, or to malign, harm, disparage, defame or damage the
reputation or good name of the Company,

9



EXECUTION COPY

 

its business or any of the Company Representatives. For the avoidance of doubt,
nothing in this provision shall preclude each Investor from describing its
activities in connection with the Company in a manner consistent with the Press
Release (as defined below).

 

(b)       The Company hereby agrees that, until the earlier of (i) the
expiration of the Standstill Period and (ii) any material breach of this
Agreement by an Investor (provided that such Investor shall have three (3)
business days following written notice from the Company of material breach to
remedy such material breach if capable of remedy), neither it nor any of its
Affiliates will, and it will cause each of its Affiliates not to, directly or
indirectly, publicly make, express, transmit, speak, write, verbalize or
otherwise publicly communicate in any way (or cause, further, assist, solicit,
encourage, support or participate in any of the foregoing), any remark, comment,
message, information, declaration, communication or other statement of any kind
whatsoever, whether verbal or in writing, including, but not limited to,
electronic communications, internet postings, and/or social media postings of
any kind whatsoever, that might reasonably be construed to be derogatory or
critical of, or negative toward, the Investors or their directors, officers,
Affiliates or Associates or any of their employees, agents or representatives
(collectively, the “Investor Agents”), or that reveals, discloses, incorporates,
is based upon, discusses, includes or otherwise involves any confidential or
proprietary information of any Investor or its Affiliates or Associates, or to
malign, harm, disparage, defame or damage the reputation or good name of any
Investor, its business or any of the Investor Agents. For the avoidance of
doubt, nothing in this provision shall preclude the Company from describing its
activities in connection with the Investors in a manner consistent with the
Press Release (as defined below).

 

(c)       The Investors represent and warrant, on behalf of themselves and their
Related Persons, that no Investor nor any Related Person thereof has provided
monetary or other support to, cooperated with, assisted or otherwise
intentionally encouraged any of the persons responsible for the internet website
www.reformpiconow.com and/or the related Twitter handle to create, operate, or
maintain such website and/or the related Twitter handle or to post any content
that has been posted to such website and/or the related Twitter handle. The
Investors represent and warrant, on behalf of themselves and their respective
Related Persons, that no Investor nor any Related Person thereof is aware of the
identity of the owner of the domain name of the internet website
www.reformpiconow.com and/or the related Twitter handle or the identity of the
person responsible for creating, operating, maintaining or posting content to
such website and/or the related Twitter handle. Without limiting the provisions
of Section 6(a) hereof, the Investors agree and acknowledge that, during the
Standstill Period, neither they nor any of their respective Related Persons
shall provide any monetary or other assistance, support or cooperation to, or
intentionally encourage, the persons responsible for the internet website
www.reformpiconow.com and/or the related Twitter handle and that, if any
Investor or any Related Person thereof was to provide any assistance or support
to, cooperate with, or intentionally encourage, the persons responsible for the
internet website www.reformpiconow.com and/or the related Twitter handle to
create, operate, or maintain such website and/or the related Twitter handle,
such actions would constitute a material breach of this Agreement. To the extent
that the Company,

10



EXECUTION COPY

 

any Company Representatives, or any governmental authority pursues legal actions
against the person or persons responsible for the internet website
www.reformpiconow.com and/or the related Twitter handle, the Investors and their
Related Persons agree to fully cooperate, including, but not limited to, through
the giving of truthful and complete testimony, with the Company, any Company
Representative or any governmental authority in connection with the
investigation and pursuit of such legal actions, provided that the Investors and
their Related Persons shall be reimbursed by the Company for the reasonable
out-of-pocket expenses they incur in connection with providing any cooperation
and/or assistance contemplated by this paragraph that is requested in writing by
the Company. Notwithstanding anything in Section 6(b) to the contrary, no
release provided by the Company pursuant to this Agreement shall be applicable
in any manner to any person for any actions related to the internet website
www.reformpiconow.com and/or the related Twitter handle and nothing contain
herein shall be deemed to prevent or hinder the Company from pursuing any claim
or cause of action against the person or persons responsible for the internet
website www.reformpiconow.com and/or the related Twitter handle.

 

(d)       Notwithstanding the foregoing, nothing in this Section 6 or elsewhere
in this Agreement shall prohibit any party from making any statement or
disclosure required under the federal securities laws or other applicable laws;
provided, that, such party must provide written notice to the other parties at
least two business days prior to making any such statement or disclosure
required under the federal securities laws or other applicable laws that would
otherwise be prohibited by the provisions of this Section 6, and reasonably
consider any comments of such other parties.

 

(e)       The limitations set forth in Section 6(a) and 6(b) shall not prevent
any party from responding to any public statement made by the other party of the
nature described in Section 6(a) and 6(b) if such statement by the other party
was made in breach of this Agreement.

 

7.       Mutual Releases.

 

(a)       Releases by the Investor Group. Each of the Investors, on behalf of
itself and, to the extent within the control of such Investor, its respective
subsidiaries, Affiliates, Associates, officers, directors, employees, members,
managers, partners, trustees, beneficiaries, predecessors, and principals (the
“Investor Group Releasors”), hereby does fully, unconditionally and irrevocably
release and forever discharge, and covenant not to assert, sue or take any steps
to further, any claim, action or proceeding against the Company, its
subsidiaries and all of their past and present Affiliates, Associates, officers,
directors, members, partners, managers, employees, and their heirs, successors,
predecessors, and assigns (the “Company Releasees”), and each of them, from and
in respect of any and all claims, demands, rights, actions, potential actions,
causes of action, liabilities, damages, losses, obligations, judgments, duties,
suits, agreements, costs, expenses, debts, interest, penalties, sanctions, fees,
attorneys’ fees, judgments, decrees, matters, issues, and controversies of any
kind, nature or description whatsoever, whether known or unknown, contingent or
absolute, suspected or unsuspected, foreseen or unforeseen, disclosed or
undisclosed, liquidated or unliquidated, matured or unmatured,

11



EXECUTION COPY

 

fixed or contingent, accrued or unaccrued, apparent or unapparent, including
Unknown Claims (defined herein), that are, have been, could have been, or could
now be, asserted in any court, tribunal or proceeding (including, but not
limited to, any shareholder derivative claims for, based upon or arising out of
any actual or alleged breach of fiduciary or other duty, negligence, fraud or
misrepresentation, or any other claims based upon or arising under any federal,
state, local, foreign, statutory, regulatory, common, or other law or rule,
which shall be deemed to include but is not limited to any federal or state
securities, antitrust, or consumer protection laws, whether or not within the
exclusive jurisdiction of the federal courts), whether legal, equitable, or any
other type, direct, indirect or representative in nature, foreseen or
unforeseen, matured or unmatured, known or unknown, which all or any of the
Investor Group Releasors have, had or may have against the Company Releasees, or
any of them, of any kind, nature or type whatsoever, up to the date of this
Agreement, except that the foregoing release does not release any rights and
duties under this Agreement or any claims the Investor Group Releasors may have
for the breach of any provisions of this Agreement.

 

(b)       Releases by the Company. The Company, on behalf of itself and, to the
extent within the control of the Company, its subsidiaries, Affiliates,
Associates, officers, directors, employees, members, managers, partners,
trustees, beneficiaries, predecessors, and principals (the “Company Releasors”),
hereby do fully, unconditionally and irrevocably release and forever discharge,
and covenants not to assert, sue or take any steps to further any claim, action
or proceeding against, any Investor and its respective Affiliates, Associates,
officers, directors, members, managers, partners, trustees, beneficiaries,
employees and its heirs, successors, predecessors, subsidiaries and principals
(the “Investor Group Releasees”), and each of them, from and in respect of any
and all claims, demands, rights, actions, potential actions, causes of action,
liabilities, damages, losses, obligations, judgments, duties, suits, agreements,
costs, expenses, debts, interest, penalties, sanctions, fees, attorneys’ fees,
judgments, decrees, matters, issues, and controversies of any kind, nature or
description whatsoever, whether known or unknown, contingent or absolute,
suspected or unsuspected, foreseen or unforeseen, disclosed or undisclosed,
liquidated or unliquidated, matured or unmatured, fixed or contingent, accrued
or unaccrued, apparent or unapparent, including Unknown Claims (defined herein),
that are, have been, could have been, or could now be, asserted in any court,
tribunal or proceeding (including, but not limited to, any claims based upon or
arising under any federal, state, local, foreign, statutory, regulatory, common,
or other law or rule, which shall be deemed to include but is not limited to any
federal or state securities, antitrust, or consumer protection laws, whether or
not within the exclusive jurisdiction of the federal courts), whether legal,
equitable, and whether direct, indirect or representative in nature, foreseen or
unforeseen, matured or unmatured, known or unknown, which all or any of the
Company Releasors have, had or may have against the Investor Group Releasees, or
any of them, of any kind, nature or type whatsoever, up to the date of this
Agreement, except that the foregoing release does not release any rights and
duties under this Agreement or any claims any of the Company Releasors may have
for the breach of any provisions of this Agreement.

 

(c)       Transfer and Assignment. Each of the parties to this Agreement
represents and warrants that it has not heretofore transferred or assigned, or
purported to transfer or assign, to any person, firm, or corporation any claims,
demands, obligations, losses,

12



EXECUTION COPY

 

causes of action, damages, penalties, costs, expenses, attorneys’ fees,
liabilities or indemnities herein released. Each of the parties represents and
warrants that neither it nor any assignee has filed any lawsuit against the
other.

 

(d)      No Limitations on Releases. The parties to this Agreement waive any and
all rights (to the extent permitted by state law, federal law, principles of
common law or any other law) which may have the effect of limiting the releases
as set forth in this Section 7. Without limiting the generality of the
foregoing, the parties acknowledge that there is a risk that the damages which
they believe they have suffered or will suffer may turn out to be other than or
greater than those now known, suspected, or believed to be true. In addition,
the cost and damages they have incurred or have suffered may be greater than or
other than those now known. Facts on which they have been relying in entering
into this Agreement may later turn out to be other than or different from those
now known, suspected or believed to be true. The parties acknowledge that in
entering into this Agreement, they have expressed that they agree to accept the
risk of any such possible unknown damages, claims, facts, demands, actions, and
causes of action. Accordingly, the releases contemplated by this Agreement shall
be deemed to extend to claims that any of the releasing persons do not know or
suspect exist in his, her, or its favor at the time of the release of the
released claims, which if known might have affected the decision to enter into
this Agreement (the “Unknown Claims”). In granting the releases herein, the
Parties acknowledge that they have read and understand California Civil Code
Section 1542, which reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The Parties stipulate and agree that they are expressly waiving, relinquishing
and releasing all provisions, rights and benefits conferred by or under
California Civil Code Section 1542 and any law of the United States or any state
of the United States or territory of the United States, or principle of common
law, which is similar, comparable or equivalent to California Civil Code Section
1542.

 

(e)       Releases Binding, Unconditional and Final. The Parties hereby
acknowledge and agree that the releases and covenants provided for in this
Section 7 are binding, unconditional and final as of the date hereof.

 

8.      No Concession or Admission of Liability. This Agreement is being entered
into for the purpose of avoiding litigation, uncertainty, controversy and legal
expense, constitutes a compromise and settlement entered into by each party
hereto, and shall not in any event constitute, be construed or deemed a
concession or admission of any liability or wrongdoing of any of the parties
hereto.

 

9.      Public Announcements. Promptly following the execution of this
Agreement, the Company and the Investor Group shall issue a mutually agreeable
press release (the “Press Release”) announcing this Agreement, substantially in
the form attached hereto as Exhibit B.

13



EXECUTION COPY

 

Prior to the issuance of the Press Release, neither the Company nor any of the
Investors shall issue any press release or make any public announcement
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the other party. The parties hereto
shall not, and shall cause its Affiliates or Associates not to, make any public
statement (including, without limitation, in any filing required under the
Exchange Act) concerning the subject matter of this Agreement inconsistent with
the Press Release.

 

10.     Specific Performance. Each of the Investors, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other party hereto may occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and that such injury would not be adequately compensable in
monetary damages. It is accordingly agreed that the Investors or any Investor,
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to seek specific enforcement of, and injunctive or other
equitable relief to prevent any violation of, the terms hereof, and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity.

 

11.     Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

PICO Holdings, Inc.

7979 Ivanhoe Avenue, Suite 300

La Jolla, CA 92037

Fax No.: 858-456-6480

Email: mwebb@picoholdings.com

Attention: Maxim C. W. Webb, Executive Vice President, Chief Financial Officer,
Treasurer & Corporate Secretary

 

With copies (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

1111 Pennsylvania Avenue, NW

Washington, DC 20004

Fax No.: 202-739-3001

Email: kgottfried@morganlewis.com

14



EXECUTION COPY

 

Attention: Keith E. Gottfried, Esq.

 

and

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

Fax No.: 858.550.6420

Email: jkent@cooley.com

Attention: Jason L. Kent, Esq.

 

If to any Investor:

 

Leder Holdings, LLC

4755 Technology Way, Suite 203

Boca Raton, FL 33431

Fax No.: (561) 995-9181

Email: smleder@lederholdings.com

Attention: Sean M. Leder, Managing Member

 

With copies (which shall not constitute notice) to:

 

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California 90071-1560

Fax No.: (213) 683-4040

Email: Robert.DellAngelo@mto.com

Attention: Robert L. Dell Angelo, Esq.

 

and

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Fax No.: (212) 715.8280

Email: adienstag@kramerlevin.com

Attention: Abbe L. Dienstag, Esq.

 

12.     Governing Law. This Agreement shall be governed in all respects,
including validity, interpretation, and effect, by, and construed in accordance
with, the laws of the State of California as if executed and to be performed
wholly within the State of California, without giving effect to the choice of
law or conflict of law principles thereof or of any other jurisdiction.

15



EXECUTION COPY

 

13.     Jurisdiction. Each of the parties hereto (a) consents to submit itself
to the personal jurisdiction of federal or state courts of the State of
California located in the County of San Diego in the event any dispute arises
out of this Agreement or the transactions contemplated by this Agreement, (b)
agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the federal
or state courts of the State of California located in the County of San Diego,
and each of the parties irrevocably waives the right to trial by jury, (c)
agrees to waive any bonding requirement under any applicable law, in the case
any other party seeks to enforce the terms by way of equitable relief, and (d)
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepaid, to the address of such party’s principal
place of business or as otherwise provided by applicable law. Each of the
parties hereto irrevocably waives, and agrees not to assert, by way of motion,
as a defense, counterclaim or otherwise, in any action, suit or other legal
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment before judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and (c) to the fullest extent
permitted by applicable law, that (i) such action, suit or other legal
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such action, suit or other legal proceeding is improper or (iii) this
agreement, or the subject matter hereof, may not be enforced in or by such
court.

 

14.     Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
14.

 

15.     Representative. Each Investor hereby irrevocably appoints Leder
Holdings, LLC as its attorney-in-fact and representative (the “Leder
Representative”), in such Investor’s place and stead, to do any and all things
and to execute any and all documents and give and receive any and all notices or
instructions in connection with this Agreement and the transactions contemplated
hereby. The Company shall be entitled to rely, as being binding on each
Investor, upon any action taken by the Leder Representative or upon any
document, notice, instruction or other writing given or executed by the Leder
Representative.

16



EXECUTION COPY

 

16.     Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the parties other than those expressly set forth herein.

 

17.     Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

 

18.     Waiver. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

19.     Remedies. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law or equity. In the event of litigation
relating to this Agreement, if a court of competent jurisdiction determines that
this Agreement has been breached by either party, then the breaching party shall
reimburse the other party for its costs and expenses (including, without
limitation, reasonable legal fees and expenses) incurred in connection with all
such litigation, including any appeal therefrom.

 

20.     Receipt of Adequate Information; No Reliance; Representation by Counsel.
Each party acknowledges that it has received adequate information to enter into
this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that it
has not relied on any promise, representation or warranty, express or implied
not contained in this Agreement. Each of the parties hereto acknowledges that it
has been represented by counsel of its choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
Further, any rule of law or any legal decision that would provide any party with
a defense to the enforcement of the terms of this Agreement against such party
shall have no application and is expressly waived. The provisions of the
Agreement shall be interpreted in a reasonable manner to effect the intent of
the parties.

 

21.     Construction. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement, unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the

17



EXECUTION COPY

 

meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” and “including” are used in this Agreement, they shall be deemed to
be followed by the words “without limitation.” The words “hereof, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The word “will” shall be construed to have the same meaning as the
word “shall.” The words “dates hereof” will refer to the date of this Agreement.
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented.

 

22.     Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 

23.     Amendment. This Agreement may be modified, amended or otherwise changed
only in a writing signed by all of the parties hereto, or in the case of the
Investors, the Leder Representative, or their respective successors or assigns.

 

24.     Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon and be enforceable by the parties hereto and the respective
successors, heirs, executors, legal representatives and permitted assigns of the
parties, and inure to the benefit of any successor, heir, executor, legal
representative or permitted assign of any of the parties; provided, however,
that no party may assign this Agreement or any rights or obligations hereunder
without, with respect to any Investor, the express prior written consent of the
Company (with such consent specifically authorized in a written resolution
adopted by a vote of two-thirds of the members of the Board), and with respect
to the Company, the prior written consent of the Leder Representative.

 

25.     No Third-Party Beneficiaries. The representations, warranties and
agreements of the parties contained herein are intended solely for the benefit
of the party to whom such representations, warranties or agreements are made,
and shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other person or entity, and no
other person or entity shall be entitled to rely thereon.

 

26.     Counterparts; Facsimile / PDF Signatures. This Agreement and any
amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each party hereto shall have received a counterpart hereof signed by the other
parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid

18



EXECUTION COPY

 

and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

27.     Assurances of Performance. Each of the Investors shall use its
commercially reasonable efforts to cause its respective Affiliates, Associates,
officers, directors and other Investor Agents, to comply with the terms of this
Agreement

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE FOLLOWS]

19



EXECUTION COPY

 

[SIGNATURE PAGE TO AGREEMENT]

 

IN WITNESS WHEREOF the parties have duly executed and delivered this Agreement
as of the date first above written.

 



PICO HOLDINGS, INC.       By: /s/ John R. Hart   Name: John R. Hart   Title: CEO
        LEDER HOLDINGS, LLC       By: /s/ Sean M. Leder   Name: Sean M. Leder  
Title: Managing Member         LH BROKERAGE, LLC       By: /s/ Sean M. Leder  
Name: Sean M. Leder   Title: Managing Member         LEDER HOLDINGS OPPORTUNITY
FUND LLC       By: /s/ Sean M. Leder   Name: Sean M. Leder   Title: Managing
Member      

/s/ Sean M. Leder   SEAN M. LEDER  



 



EXHIBIT A

 

SHAREHOLDERS, AFFILIATES, AND OWNERSHIP

 

Investor Shares of Common Stock
Beneficially Owned Leder Holdings, LLC 339,881 LH Brokerage, LLC 160,401 Leder
Holdings Opportunity Fund LLC 179,480 Sean M. Leder 339,881 Aggregate total
beneficially owned by Leder Holdings, LLC: 339,881

21



EXHIBIT B

 

FORM OF PRESS RELEASE

 

(ATTACHED HERETO)

22



[x1_c84426a002.jpg]

 

 

NEWS RELEASE

 

PICO HOLDINGS reaches agreement with LEDER HOLDINGS

Leder Holdings Withdraws Consents For Special Meeting and Terminates Special
Meeting Solicitation

 

LA JOLLA, Calif., March 22, 2016 – PICO Holdings, Inc. (Nasdaq: PICO), today
announced that it has entered into an agreement with Leder Holdings, LLC and its
affiliates, which collectively own approximately 1.5% of PICO’s outstanding
shares. Pursuant to the agreement, Leder Holdings has agreed to withdraw its
consents for a special meeting of shareholders and has terminated its special
meeting solicitation, effective immediately.

 

John R. Hart, Chief Executive Officer of PICO, said, “We are pleased to have
reached this agreement with Leder Holdings and look forward to now turning our
full attention to executing on our strategic plan to return capital to
shareholders as assets are monetized.”

 

Sean M. Leder, Managing Member of Leder Holdings, LLC, said, “We are gratified
that, since our initial public engagement with PICO, the Company’s Board of
Directors has been substantially refreshed – with five new independent directors
added to the board. We are also pleased with the Company’s commitment to return
capital to shareholders as it monetizes certain assets. We believe that the
groundwork has been laid for the refreshed Board and management team to effect
positive change at the Company. Given these developments, we have decided to
withdraw our request for the Special Meeting.”

 

Under the terms of the agreement, Leder Holdings has agreed to abide by certain
standstill provisions that prevent it from engaging in any shareholder
solicitations in opposition to PICO until the latter part of the advance notice
period for director nominations in connection with PICO’s 2018 Annual Meeting of
Shareholders. In addition, PICO and Leder have agreed to terms regarding mutual
releases, mutual non-disparagement and expense reimbursement.

 

The complete agreement between PICO and Leder Holdings will be filed by PICO
with the Securities and Exchange Commission in a Current Report on Form 8-K.

 

Morgan, Lewis & Bockius LLP and Cooley LLP advised PICO in connection with its
agreement with Leder Holdings. Leder Holdings was advised by Kramer Levin
Naftalis & Frankel LLP and Munger, Tolles & Olson LLP.

 

About PICO Holdings

 

PICO Holdings, Inc. is a diversified holding company that seeks to maximize
long-term shareholder value. As previously announced, PICO’s current business
plan contemplates that, as assets are monetized, rather than reinvest the
proceeds, PICO intends to return capital to shareholders through a stock
repurchase program or by other means such as special dividends. For more
information, please visit www.picoholdings.com.

23



About Leder Holdings, LLC

 

Leder Holdings, LLC is a privately held holding company with investments in
equities and real estate.

 

Cautionary Note Regarding Forward-Looking Statements

 

Statements in this press release that are not historical, including statements
regarding our business plan and our current intention to return capital to
shareholders through a stock repurchase program or by other means such as
special dividends, are forward-looking statements based on current expectations
and assumptions that are subject to risks and uncertainties.

 

A number of other factors may cause results to differ materially from our
expectations, such as: any slow down or downturn in the housing recovery or in
the real estate markets in which UCP and Vidler operate; fluctuations in the
prices of water and water rights; physical, governmental and legal restrictions
on water and water rights; a downturn in some sectors of the stock market;
general economic conditions; prolonged weakness in the overall U.S. and global
economies; the performance of the businesses and investments in foreign
companies; the continued service and availability of key management personnel;
potential capital requirements and financing alternatives; the impact of
international events; and the costs of responding to the actions of activist
investors and the disruption caused to PICO’s business activities by these
actions.

 

For further information regarding risks and uncertainties associated with our
business, please refer to the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” and “Risk Factors” sections of our SEC
filings, including our Annual Report on Form 10-K and our Quarterly Reports on
Form 10-Q, copies of which may be obtained by contacting us at (858) 456-6022 or
at http://investors.picoholdings.com.

 

We undertake no obligation to (and we expressly disclaim any obligation to)
update our forward-looking statements, whether as a result of new information,
subsequent events, or otherwise, in order to reflect any event or circumstance
which may arise after the date of this press release, except as may otherwise be
required by law. Readers are urged not to place undue reliance on these
forward-looking statements, which speak only as of the date of this press
release.

 

Contacts

Sard Verbinnen & Co.

Paul Verbinnen (PVerbinnen@sardverb.com)

Mark Harnett (MHarnett@sardverb.com)

212-687-8080

 

OR

 

Financial Profiles, Inc.

Paige Hart (PICO@finprofiles.com)

310-622-8244

24